UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7410



BENJAMIN A. GIBBS,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-03-2631-08)


Submitted:   February 25, 2005            Decided:   March 17, 2005


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin A. Gibbs, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, William Edgar Salter, III, Samuel Creighton Waters, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Benjamin A. Gibbs seeks to appeal the district court’s

order granting summary judgment to respondents on his 28 U.S.C.

§   2254   (2000)   petition.   We    dismiss    the    appeal   for    lack   of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s judgment denying § 2254 relief was

entered on the docket on July 1, 2004.            The notice of appeal was

filed on August 23, 2004.            See Houston v. Lack, 487 U.S. 266

(1988).    Because Gibbs failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       Gibbs’ motion to proceed on appeal in forma

pauperis is denied.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented      in    the

materials     before   the   court    and    argument   would    not    aid    the

decisional process.



                                                                       DISMISSED



                                     - 2 -